DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/268,832 FLUSH VALVE ASSEMBLY, filed 02/16/2021. Claims 1-20 are pending.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  in line 2, the recitation, “permanently couple” lacks clarity and fails to particularly point out and distinctly claim the structure of the invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauder et al PG 2011/0226357 A1.  Regarding claim 1, Regarding claim 2, Stauder discloses the central seating body part 65 is permanently coupled to an interior of the flush valve body 45, 70.  Regarding claim 3, Stauder discloses a flush valve lever assembly 1,2,20 comprising an actuator pin guide 2 and a bonnet nut 1 (see figure 2).  Regarding claim 4, Stauder discloses the bonnet nut comprises an interior threaded surface 4 and an exterior threaded surface 3 (see figure 2) and is configured to threadingly engage the opening of the flush valve body and the actuator pin guide (see figure 2).  Regarding claim 5, Stauder discloses the actuator pin guide 2 comprises an exterior threaded surface 3 for engaging the interior threaded surface 4 of the bonnet nut 1, and wherein the opening (see figure 2) of the flush valve body 45, 70 comprises an interior threaded surface for engaging the exterior threaded surface of the bonnet nut (see figure 2).  Regarding claim 6, Stauder discloses the flush valve lever assembly comprises a seal 5 between the actuator pin guide 2 and the opening of the flush valve body.  Regarding claim 16, Stauder discloses a bonnet nut for a flush valve lever assembly 1, 2, 20, the bonnet nut 1 comprising a substantially tubular body (see figure 2 the body of bonnet nut 1) having a first end (see right end of bonnet nut 1) and a second end (left end of bonnet nut 1 in figure 2); a first threaded surface 3 (see Regarding claim 17, Stauder discloses the first threaded surface 3 is an outer threaded surface and the second threaded surface 4 is an inner threaded surface.  Regarding claim 19, Stauder discloses the first end further comprises a rounded portion (see figure 2 rounded right end of nut 1) configured to receive a radial bearing 6.

    PNG
    media_image1.png
    457
    566
    media_image1.png
    Greyscale


Claim(s) 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen US 4, 327,891 A.  Regarding claim 16, Allen discloses a bonnet nut 28  (see figure 1) for a flush valve lever assembly 26,28,32,34,36, the Regarding claim 18, Allen discloses a flange (see figure 1, outer flange portion of nut 28 threadingly engaging body 16) configured to engage a surface of a flush valve body 10.


    PNG
    media_image2.png
    372
    538
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauder et al as applied to claim 16 above and further in view of Funari PG 2006/0033060 A1.  Stauder discloses all of the limitations of the invention except for the bonnet nut having brass and the actuator pin guide comprises a thermoplastic.  However, Funari, an analogous prior art reference in the same field of endeavor, teaches a flush valve assembly (see figure 4A) having a flush valve body with brass (see para 0005) and a rod and sleeve with plastic (see para 0024; plunger rod 32 made from metal or polymeric material such as plastic (para 0026); sealing sleeve 63 made of resilient material such as thermoplastic elastomer).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stauder et al in view of the teaching of Funari such that brass material for a bonnet nut and a plastic .

    PNG
    media_image3.png
    223
    531
    media_image3.png
    Greyscale


Allowable Subject Matter
6.	Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI L BAKER/Primary Examiner, Art Unit 3754